Stock Purchase Agreement







This Stock Purchase Agreement (this “Agreement”) is dated as of May 11, 2007, by
and between Mark Meriwether (“Seller”) and Crowther Holdings LTD, a Turks and
Caicos Islands company (“Buyer”).  Buyer is an “accredited investor” as such
term is defined in Rule 501 of Regulation D promulgated by the Securities and
Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “Securities Act”).   As used in this Agreement, the term “Parties”
means Seller and Buyer.




WHEREAS, Seller owns of record and beneficially an aggregate of 998,391 shares
of Common Stock, par value $0.001 per share (“Common Stock”), of Microsmart
Devices, Inc., a Nevada corporation (the “Company”), and wishes to sell and
transfer to Buyer 848,391 of such shares (the “Purchased Shares”) for the sum of
US$750,000 (the “Purchase Price”) and upon the terms and subject to the
conditions set forth in this Agreement; and




WHEREAS, Buyer wishes to purchase from Seller the Purchased Shares for the
Purchase Price and upon the terms and subject to the conditions set forth in
this Agreement; and




WHEREAS, the purchase and sale of the Purchased Shares is to take place at a
closing (the “Closing”) to be held by telephone pursuant to Article 1 of this
Agreement; and




WHEREAS, as a condition to the Closing, Seller has agreed, at his own expense,
to discharge or cause to be discharged all liabilities of the Company and to
indemnify and hold the Company and Buyer harmless from and against all
outstanding liabilities existing or based upon matters arising on or prior to
the date of the Closing; and




WHEREAS, as a condition to the Closing, Seller has agreed to limit the sale of
all 150,000 shares of Common Stock of the Company that he retains (the “Seller’s
Escrow Shares”) upon the terms and subject to the conditions set forth in this
Agreement and in the Escrow Agreement (as hereinafter defined); and




WHEREAS, each Party desires to execute and deliver this Agreement and all
related, required or necessary documentation that may be reasonably required to
complete the purchase and sale of the Purchased Shares (collectively, the
“Transaction Documents”); and




WHEREAS, the Parties desire to make certain representations, warranties, and
agreements in connection with the purchase and sale of the Purchased Shares (the
“Transaction”);




NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties, covenants, and agreements contained herein, the
adequacy and legal sufficiency of which are hereby acknowledged, the Parties
hereby agree as follows:




ARTICLE 1

THE CLOSING




1.1 The Closing; Payment of the Purchase Price. (a) Unless this Agreement has
been terminated and the Transaction has been abandoned pursuant to Article 7
hereof, the Closing will take place at a time and on a date (the “Closing Date”)
to be specified by the Parties, which will be no later





1







--------------------------------------------------------------------------------

than May 31, 2007 (the “Termination Date”); provided, however, that all of the
conditions provided for in Articles 5 and 6 hereof shall have been satisfied or
waived by such date.  The Closing will be held by telephone, at which time the
documents and instruments necessary or appropriate to effect the transactions
contemplated herein to occur at the Closing will be exchanged by E-mail or
facsimile transmission, with original counterparts to follow by next business
day courier delivery.  Except as otherwise provided herein, all actions taken at
the Closing will be deemed to be taken simultaneously.




(b) At the Closing, Seller shall deliver or cause to be delivered to Buyer stock
certificates evidencing the Purchased Shares registered in Buyer’s name for the
number of shares of Common Stock set forth in Annex 1.1(c)(1) hereto.  Each
stock certificate shall bear legends (the “Legends”) that the shares of Common
Stock of the Company evidenced thereby have not been registered under the
Securities Act and the further legends required by the Registration Agreement, a
copy of which is attached hereto as Annex 1.1(c)(2) hereto, and the Share Escrow
and Reset Agreement (the “Escrow Agreement”) dated the Closing Date among Buyer,
Seller, the Company and Hirshfield Law, as escrow agent (“Escrow Agent”).




(c) At the Closing, Seller shall deliver or cause to be delivered to Escrow
Agent one stock certificate registered in the name of Seller that evidences all
150,000 of the Seller’s Escrow Shares.  




(d)  At the Closing, Buyer shall deliver or cause to be delivered to the Escrow
Agent one stock certificate registered in the name of Buyer that evidences
150,000 of the Purchased Shares (“Buyer’s Escrow Shares”), together with a duly
executed, undated, blank stock transfer power with respect thereto (the “Stock
Power”).




(e) Buyer shall pay the Purchase Price by wire transfer of immediately funds
pursuant to the wire transfer instructions set forth on Annex 1.1(d) hereto as
follows: (i) US$600,000 on the Closing Date; (ii) US$50,000 on or prior to July
31, 2007; (iii) US$50,000 on or prior to August 31, 2007; and (iv) US$50,000 on
or prior to October 1, 2007.    




(f) At the Closing, Seller shall (i) acknowledge that neither the Company nor
any subsidiary of the Company shall have any liability to them after the
Closing, other than to recognize their rights as shareholders of the Company to
the extent of their ownership of any shares of Common Stock of the Company or as
granted pursuant to the Transaction Documents; (ii) agree to remain a director
and officer of the Company until ten (10) days after the Company files with the
Commission and mails to its shareholders a Schedule 14F-1 (the “Schedule 14F-1”)
pursuant to Rule 14f-1 promulgated by the Commission under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and to resign as a
director and officer of the Company and each of the Company’s subsidiaries at
the end of such ten (10) day period; (iii) to amend Section 3.02 of the
Company’s By-laws (the “By-laws”) to provide that the number of directors of the
Company shall be between one (1) and four (4), as determined from time to time
by the  Board of Directors; (iv) to set the number of directors at one (1)
pursuant to the revised Section 3.02 of the By-laws; (vi) before resigning as a
director and officer of the Company and each of the Company’s Subsidiaries after
the ten (10) day period referred to in clause (ii) above, appoint Gregory D.
Morgan (“Morgan”) to the Board of Directors of the Company and as its Chief
Executive Officer, Chief Financial Officer and Secretary of the Company.

     

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF SELLER

                                

Seller hereby represents and warrants to Buyer as follows:








2







--------------------------------------------------------------------------------

2.1 Disclosure Schedule.  The disclosure schedule attached hereto as Annex 2.1
(the “Disclosure Schedule”) is divided into sections that correspond to the
sections of this Article 2.  The Disclosure Schedule comprises a list of all
exceptions to the truth and accuracy of, and of all disclosures or descriptions
required by, the representations and warranties set forth in the remaining
sections of this Article 2.




2.2 Corporate Organization, etc.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada with
the requisite corporate power and authority to carry on its business as it is
now being conducted and to own, operate and lease its properties and assets, is
duly qualified or licensed to do business as a foreign corporation in good
standing in Utah and every other jurisdiction in which the character or location
of the properties and assets owned, leased or operated by it or the conduct of
its business requires such qualification or licensing, except in such
jurisdictions in which the failure to be so qualified or licensed and in good
standing would not, individually or in the aggregate, have a Material Adverse
Effect (as such term is defined in Section 8.12 hereof) on the Company.  The
Disclosure Schedule contains a list of all jurisdictions in which Company is
qualified or licensed to do business and includes complete and correct copies of
the Company’s articles of incorporation and by-laws.  The Company does not own
or control any capital stock of any corporation or any interest in any
partnership, joint venture or other entity.




2.3 Capitalization.  The authorized capital securities of Company is set forth
in the Disclosure Schedule.  The shares of Common Stock of the Company (“Company
Common Stock”) outstanding, as of the date of this Agreement and as set forth in
the Disclosure Schedule, represent all of the issued and outstanding capital
securities of Company.  All issued and outstanding shares of Company Common
Stock are duly authorized, validly issued, fully paid and nonassessable and are
without, and were not issued in violation of preemptive rights.  There are no
other equity securities of Company outstanding or any securities convertible
into or exchangeable for such interests, securities or rights.  Other than as
set forth on the Disclosure Schedule and pursuant to this Agreement, there is no
subscription, option, warrant, call, right, contract, agreement, commitment,
understanding or arrangement to which the Company is a party, or by which it is
bound, with respect to the issuance, sale, delivery or transfer of the capital
securities of the Company, including any right of conversion or exchange under
any security or other instrument.  The Disclosure Statement sets forth a
complete list of all subsidiaries of the Company and the articles of
incorporation and by-laws of each such subsidiary of the Company (“Subsidiary”).
 




2.4 Authorization.  Seller has all requisite power and authority to enter into,
execute, deliver, and perform their obligations and to cause the Company to
perform its obligations under this Agreement and the Escrow Agreement.  This
Agreement has been duly and validly executed and delivered by Seller and is the
valid and binding legal obligation of Seller enforceable against Seller in
accordance with its terms, subject to bankruptcy, moratorium, principles of
equity and other limitations limiting the rights of creditors generally.  When
executed and delivered at the Closing, the Escrow Agreement will be duly and
validly executed and delivered by Seller and will be the valid and binding legal
obligation of Seller enforceable against Seller in accordance with its terms,
subject to bankruptcy, moratorium, principles of equity and other limitations
limiting the rights of creditors generally.  




2.5 Non-Contravention.  Except as set forth in the Disclosure Schedule, neither
the execution, delivery and performance of this Agreement and each other
agreement to be entered into in connection with this Agreement, nor the
consummation of the transactions contemplated hereby or thereby will:




          (a)  violate, contravene or be in conflict with any provision of the
articles of incorporation or by-laws of the Company or any Subsidiary;








3







--------------------------------------------------------------------------------

          (b)  be in conflict with, or constitute a default, however defined (or
an event which, with the giving of due notice or lapse of time, or both, would
constitute such a default), under, or cause or permit the acceleration of the
maturity of, or give rise to any right of termination, cancellation, imposition
of fees or penalties under any debt, note, bond, lease, mortgage, indenture,
license, obligation, contract, commitment, franchise, permit, instrument or
other agreement or obligation to which the Company or any Subsidiary is a party
or by which the Company or any Subsidiary or any of their respective properties
or assets is or may be bound;

 

         (c)  result in the creation or imposition of any pledge, lien, security
interest, restriction, option, claim or charge of any kind whatsoever
(“Encumbrances”) upon any property or assets of the Company or any Subsidiary
under any debt, obligation, contract, agreement or commitment to which the
Company or any Subsidiary is a party or by which Company or any Subsidiary of
any of their respective assets or properties are bound; or




          (d)  materially violate any statute, treaty, law, judgment, writ,
injunction, decision, decree, order, regulation, ordinance or other similar
authoritative matters (referred to herein individually as a “Law” and
collectively as “Laws”) of any foreign, federal, state or local governmental or
quasi-governmental, administrative, regulatory or judicial court, department,
commission, agency, board, bureau,      instrumentality or other authority
(referred to herein individually as an “Authority” and collectively as
“Authorities”).




2.6 Consents and Approvals.  Except for the filing with the Commission and the
mailing to the shareholders of the Company of the Schedule 14F-1, and except as
set forth in the Disclosure Schedule, with respect to Seller and the Company, no
consent, approval, order or authorization of or from, or registration,
notification, declaration or filing with (“Consent”) any individual or entity,
including without limitation any Authority, is required in connection with the
execution, delivery or performance of this Agreement by Seller or the
consummation by Seller and the Company of the transactions contemplated herein.




2.7 Commission Filings; Financial Statements. (a)  Seller has delivered or made
available to the Buyer accurate and complete copies (including copies of
exhibits) of each report, registration statement and definitive proxy and
information statements filed by the Company with the Commission (collectively,
with all information incorporated by reference therein or deemed to be
incorporated by reference therein, “Company Commission Documents”).  All
statements, reports, schedules, forms and other documents required to have been
filed by the Company with the Commission have been so filed on a timely basis.
 As of the time it was filed with the Commission (or, if amended or  superseded
by a filing prior to the date of this Agreement, then on the date of such
filing): (i) each of the Company Commission Documents complied in all material
respects with the applicable requirements of the Securities Act or the Exchange
Act; and (ii) none of the Company Commission Documents contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  

          

(b)  The financial statements contained in Company Commission Documents: (i)
complied as to form in all material respects with the published rules and
regulations of the Commission applicable thereto; (ii) were prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered (except as may be indicated in the notes to such financial statements
and, in the case of unaudited statements, as permitted by Form 10-QSB of the
Commission); and (iii) fairly present, in all material respects, the
consolidated financial position of Company and its consolidated subsidiaries as
of the respective dates thereof and the consolidated results of operations of
Company and its consolidated





4







--------------------------------------------------------------------------------

subsidiaries for the periods covered thereby.  All adjustments considered
necessary for a fair presentation of the financial statements have been
included.

 

2.8 Absence of Undisclosed Liabilities.  The Company does not have any
liabilities, obligations or claims of any kind whatsoever, whether secured or
unsecured, accrued or unaccrued, fixed or contingent, matured or unmatured,
known or unknown, direct or indirect, contingent or otherwise and whether due or
to become due (referred to herein individually as a “Liability” and collectively
as “Liabilities”), other than: (a) Liabilities that are fully reflected or
reserved for in the consolidated balance sheet as at March 31, 2007 (the
“Balance Sheet”) included in the Company’s Form 10-QSB filed with the
Commission; or (b) Liabilities that are set forth on the Disclosure Schedule.  




2.9 Absence of Certain Changes.  Except as set forth in the Company Commission
Documents, the Company has owned and operated its assets, properties and
business in the ordinary course of business and consistent with past practice.
 Without limiting the generality of the foregoing, subject to the aforesaid
exceptions, the Company has not experienced any change that has had or could
reasonably be expected to have a Material Adverse Effect on the Company.




2.10 No Liabilities.  The Company does not have any Liabilities, except for
those which will be paid and discharged at the Closing by Seller.




2.11 No Assets.  As of the Closing, the Company will not have any assets
(“Assets”) or operations of any kind, except as identified in the Disclosure
Schedule.  




2.12 Litigation.  Except as disclosed in the Disclosure Schedule, there is no
legal, administrative, arbitration, or other proceeding, suit, claim or action
of any nature or investigation, review or audit of any kind, or any judgment,
decree, decision, injunction, writ or order pending, noticed, scheduled, or, to
the knowledge of Seller, threatened or contemplated by or against or involving
the Company, its assets, properties or business or its directors, officers,
agents or employees (but only in their capacity as such), whether at law or in
equity, before or by any person or entity or Authority, or which questions or
challenges the validity of this Agreement or any action taken or to be taken by
the Parties hereto pursuant to this Agreement or in connection with the
transactions contemplated herein.

     

2.13 Contracts and Commitments; No Default.  The Company is not a party to, nor
are any of its Assets bound by, any contract (a “Company Contract”) that is not
disclosed in the Disclosure Schedule.  Except as disclosed in Disclosure
Schedule, none of Company Contracts contains a provision requiring the consent
of any party with respect to the consummation of the transactions contemplated
by this Agreement.  The Company is not in breach, violation or default, however
defined, in the performance of any of its obligations under any Company
Contract, and no facts and circumstances exist which, whether with the giving of
due notice, lapse of time, or both, would constitute such breach, violation or
default thereunder or thereof, and, to the knowledge of Seller, no other parties
thereto are in a breach, violation or default, however defined, thereunder or
thereof, and no facts or circumstances exist which, whether with the giving of
due notice, lapse of time, or both, would constitute such a breach, violation or
default thereunder or thereof.  




 2.14 No Broker or Finder.  Neither the Company nor, to the knowledge of Seller,
any of its directors, officers or employees, has employed any broker, finder,
investment banker or financial advisor or incurred any liability for any
brokerage fee or commission, finder’s fee or financial advisory fee, in
connection with the transactions contemplated hereby, nor is there any basis
known to Seller for any such fee or commission to be claimed by any person or
entity.








5







--------------------------------------------------------------------------------

No broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the Transaction based upon
arrangements made by or on behalf of the Company.  




2.15 Intercompany And Affiliate Transactions; Insider Interests.  Except as
expressly identified in the Disclosure Schedule, there are, and during the last
two years there have been, no transactions, agreements or arrangements of any
kind, direct or indirect, between the Company, on the one hand, and any
director, officer, employee, stockholder, or affiliate of the Company, on the
other hand, including, without limitation, loans, guarantees or pledges to, by
or for the Company or from, to, by or for any of such persons, that are effected
without all corporate consents and approvals necessary under controlling law,
and currently in effect.




2.16 Compliance with Law; Permits and Other Operating Rights.  Except as set
forth in the Disclosure Schedule, the properties, business and operations of the
Company are and have been in compliance in all respects with all Laws applicable
to the Company’s assets, properties, business and operations, except where the
failure to comply would not have a Material Adverse Effect.  The Company
possesses all material permits, licenses and other authorizations from all
Authorities necessary to permit it to operate its business in the manner in
which it presently is conducted and the consummation of the transactions
contemplated by this Agreement will not prevent Company from being able to
continue to use such permits and operating rights.  The Company has not received
notice of any violation of any such applicable Law, and is not in default with
respect to any order, writ, judgment, award, injunction or decree of any
Authority.

  

2.17 Books and Records.  The books of account, minute books, stock record books,
and other material records of the Company, all of which have been made available
to Buyer, are complete and correct in all material respects and have been
maintained in accordance with reasonable business practices.   The minute books
of the Company contain accurate and complete records of all formal meetings held
of, and corporate action taken by, the directors and officers, the managers and
committees of the managers of Company.  At the Closing, all of those books and
records will be in the possession of Company.




2.18 Business Generally; Accuracy of Information.  No representation or warranty
made by Seller in this Agreement, the Disclosure Schedule, or in any document,
agreement or certificate furnished or to be furnished to Buyer at the Closing by
or on behalf of Seller in connection with any of the transactions contemplated
by this Agreement contains or will contain any untrue statement of material fact
or omit or will omit to state any material fact necessary in order to make the
statements herein or therein not misleading in light of the circumstances in
which they are made, and all of the foregoing completely and correctly present
the information required or purported to be set forth herein or therein.




ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF BUYER




      Buyer represents and warrants to Seller as follows:  




3.1 Authorization and Power.  Buyer has all power and authority to enter into
this Agreement and to carry out the transactions contemplated herein.  Buyer has
taken all action required by law or otherwise to authorize the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated herein.  This Agreement is the valid and binding legal
obligation of Buyer enforceable against each of them in accordance with its
terms, except as such enforceability may be





6







--------------------------------------------------------------------------------

limited by applicable bankruptcy, insolvency, reorganization or similar laws
that affect creditors’ rights generally.  When executed and delivered at the
Closing, the Escrow Agreement will be duly and validly executed and delivered by
Buyer and will be the valid and binding legal obligation of Buyer enforceable
against Buyer in accordance with its terms, subject to bankruptcy, moratorium,
principles of equity and other limitations limiting the rights of creditors
generally.




3.2 Non-Contravention.  Neither the execution, delivery and performance of this
Agreement and each other agreement to be entered into in connection with this
Agreement, nor the consummation of the transactions contemplated hereby or
thereby will




(a)  be in conflict with, or constitute a default, however defined (or an event
which, with the giving of due notice or lapse of time, or both, would constitute
such a default), under any agreement to which Buyer is a party; or




(b)  violate any Law of any Authority.




3.3 Consents and Approvals.  Except for the filing with the Commission and the
mailing to the shareholders of the Company of the Schedule 14F-1, no Consent is
required by any person or entity, including without limitation any Authority, in
connection with the execution, delivery and performance by Buyer, or the
consummation of the transactions contemplated herein, other than any Consent
which, if not made or obtained, will not, individually or in the aggregate, have
a Material Adverse Effect on the business of Company.




3.4 Litigation.  There is no legal, administrative, arbitration, or other
proceeding, suit, claim or action of any nature or investigation, review or
audit of any kind, or any judgment, decree, decision, injunction, writ or order
pending, noticed, scheduled, or, to the knowledge of Buyer, threatened or
contemplated by or against or involving Buyer, its assets, properties or
business, whether at law or in equity, before or by any person or entity or
Authority, or which questions or challenges the validity of this Agreement or
any action taken or to be taken by the Parties hereto pursuant to this Agreement
or in connection with the transactions contemplated herein.

     

3.5 No Broker or Finder.  No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission payable by the Company in
connection with the Transaction based upon arrangements made by or on behalf of
Buyer.




3.6  Accredited Investor Status.   Buyer is an “accredited investor” as such
term is defined in Rule 501 of Regulation D promulgated by the Commission under
the Securities Act.




3.7 Access to Company Information.  Buyer has had the opportunity to examine the
Company Commission Documents and the Disclosure Schedule and to obtain
additional information concerning the Company from Seller.




3.8  Restricted Securities.  Buyer understands that the certificates
representing the Purchased Shares will bear the Legends.




3.9     “Bad Boy” Denial.  Neither Buyer nor Morgan is a “bad boy” within the
meaning of Rule 262 promulgated by the Commission under the Securities Act.




3.10 Buyer’s Registration Rights.   Buyer does not have any agreement, written
or aural, with the Company with respect to the registration under the Securities
Act of the Purchased Shares or any





7







--------------------------------------------------------------------------------

portion thereof.  If, after the Closing, Buyer enters into an agreement with the
Company providing for the registration under the Securities Act of all or any
portion of the Purchased Shares, Buyer shall ensure that such agreement provides
Seller with the contractual “piggyback” rights referred in Section 4.10.  




ARTICLE 4

COVENANTS OF THE PARTIES




 4.1 Conduct of Business.  Except as contemplated by this Agreement, during the
period from the date of this Agreement to the Closing Date, Seller will cause
the Company to conduct its business and operations according to its ordinary and
usual course of business consistent with past practices.  Without limiting the
generality of the foregoing, and, except as otherwise expressly provided in this
Agreement or as otherwise disclosed on the Disclosure Schedule, prior to the
Closing Date, without the prior written consent of Buyer, not to be unreasonably
delayed, Seller will cause the Company not to:

          

(a)  amend its articles of incorporation or bylaws;




(b)  issue, reissue, sell, deliver or pledge or authorize or propose the
issuance, reissuance, sale, delivery or pledge of shares of capital stock of any
class, or securities convertible into capital stock of any class, or any rights,
warrants or options to acquire any convertible securities or capital stock,
other than the issuance of directors’ qualifying shares, if required, to the
three directors taking office on the Closing Date;




 (c)  adjust, split, combine, subdivide, reclassify or redeem, purchase or
otherwise acquire, or propose to redeem or purchase or otherwise acquire, any
shares of its capital stock, or any of its other     securities;




(d)  declare, set aside or pay any dividend or other distribution (whether in
cash, stock or property or any combination thereof) in respect of its capital
stock, redeem or otherwise acquire any shares of      its capital stock or other
securities, alter any term of any of its outstanding securities;




(e)  hire any additional personnel;




(g) incur, assume, suffer or become subject to, whether directly or by way of
guarantee or otherwise, any Liabilities, except for services or costs required
to complete the Transaction Documents and all of which Liabilities shall be paid
by Seller;




(h)  make or enter into any commitment for capital expenditures;




(i)  pay, lend or advance any amount to, or sell, transfer or lease any
properties or assets (real, personal or mixed, tangible or intangible) to, or
enter into any agreement or arrangement with, any of      its officers or
directors or any affiliate or associate of any of its officers or directors;




(j)  terminate, enter into or amend in any material respect any contract,
agreement, lease, license or commitment, or take any action or omit to take any
action which will cause a breach, violation or default     (however defined)
under any contract, except in the ordinary course of business and consistent
with past practice;




(k)  acquire any of the business or assets of any other person or entity;








8







--------------------------------------------------------------------------------

(l)  permit any of its current insurance (or reinsurance) policies to be
cancelled or terminated or any of the coverage thereunder to lapse, unless
simultaneously with such termination, cancellation or      lapse, replacement
policies providing coverage equal to or greater than coverage remaining under
those cancelled, terminated or lapsed are in full force and effect;




(m)  enter into other material agreements, commitments or contracts not in the
ordinary course of business or in excess of current requirements;




(n)  settle or compromise any suit, claim or dispute, or threatened suit, claim
or dispute (other than any settlement or compromise having no effect upon the
Company, its assets, operations or financial position); or




(o)  agree in writing or otherwise to take any of the foregoing actions or any
action which would make any representation or warranty in this Agreement untrue
or incorrect in any material respect.




4.2 Full Access.  Throughout the period prior to Closing, Seller will afford to
Buyer and its counsel, accountants, investment advisors and other authorized
representatives and agents, reasonable access to the facilities, properties,
books and records of the Company in order that Buyer may have full opportunity
to make such investigations as it will desire to make of the affairs of the
Company.  Seller will furnish such additional financial and operating data and
other information as Buyer will, from time to time, reasonably request,
including without limitation access to the working papers of the Company’s
independent certified public accountants; provided, however, that any such
investigation will not affect or otherwise diminish or obviate in any respect
any of the representations and warranties of Seller.




4.3 Confidentiality.  Each of the Parties hereto agrees that he will not use, or
permit the use of, any of the information relating to any other party hereto
furnished to him in connection with the transactions contemplated herein
(“Information”) in a manner or for a purpose detrimental to such other Party or
otherwise than in connection with the Transaction, and that they will not
disclose, divulge, provide or make accessible (collectively, “Disclose”), or
permit the disclosure of, any of the Information to any person or entity, other
than their respective directors, officers, employees, investment advisors,
accountants, counsel and other authorized representatives and agents, except
that the Company may file a Current Report on Form 8-K with the Commission and
except as may be required by judicial or administrative process or, in the
opinion of such Party’s counsel, by other requirements of Law; provided,
however, that prior to any Disclosure of any Information permitted hereunder,
the disclosing Party will first obtain the recipients’ undertaking to comply
with the provisions of this Section with respect to such information.  The term
“Information” as used herein will not include any information relating to a
Party that the Party receiving such information can show: (i) to have been in
its possession prior to its receipt from the disclosing Party; (ii) to be now or
to later become generally available to the public through no fault of the
receiving Party; (iii) to have been available to the public at the time of its
receipt by the receiving Party; (iv) to have been received separately by the
receiving Party in an unrestricted manner from a person entitled to disclose
such information; or (v) to have been developed independently by the receiving
Party without regard to any information received in connection with the
Transaction.  Each of the Parties hereto also agrees to promptly return to the
Party from whom he originally received such information all original and
duplicate copies of written materials containing Information should the
transactions contemplated herein not occur.  All Parties hereto will be deemed
to have satisfied their obligations to hold the Information confidential if each
exercises the same care as each takes with respect to his own similar
information.




4.4 Filings; Consents; Removal of Objections.  Subject to the terms to take or
cause to be taken all actions and do or cause to be done all things necessary,
proper or advisable under applicable Laws to





9







--------------------------------------------------------------------------------

consummate and make effective, as soon as reasonably practicable, the
transactions contemplated hereby, including without limitation obtaining all
Consents of any person or entity, whether private or governmental, required in
connection with the consummation of the transactions contemplated herein.  In
furtherance, and not in limitation of the foregoing, it is the intent of the
Parties to consummate the transactions contemplated herein at the earliest
practicable time, and they respectively agree to exert commercially reasonable
efforts to that end, including without limitation: (i) the removal or
satisfaction, if possible, of any objections to the validity or legality of the
transactions contemplated herein; and (ii) the satisfaction of the conditions to
consummation of the transactions contemplated hereby.




 4.5 Further Assurances; Cooperation; Notification.  (a)  Each of the Parties
hereto will, before, at and after Closing, execute and deliver such instruments
and take such other actions as the other Party may reasonably require in order
to carry out the intent of this Agreement.   Without limiting the generality of
the foregoing, at any time after the Closing, at the reasonable request of Buyer
and without further consideration, Seller will execute and deliver such
instruments of sale, transfer, conveyance, assignment and confirmation and take
such action as Buyer may reasonably deem necessary or desirable in order to more
effectively consummate the transactions contemplated hereby.




 (b)  At all times from the date hereof until the Closing, each of the Parties
will promptly notify the other in writing of the occurrence of any event which
he reasonably believes will or may result in a      failure by such Party to
satisfy the conditions specified in this Article 4.




 4.6 Supplements to the Disclosure Schedule.  Prior to the Closing, Seller will
supplement or amend the Disclosure Schedule with respect to any event or
development which, if existing or occurring at or prior to the date of this
Agreement, would have been required to be set forth or described in the
Disclosure Schedule or which is necessary to correct any information in the
Disclosure Schedule or in any representation and warranty of Seller which has
been rendered inaccurate by reason of such event or development.  For purposes
of determining the accuracy as of the date hereof of the representations and
warranties of Seller contained in Article 2 hereof in order to determine the
fulfillment of the conditions set forth herein, the Disclosure Schedule will be
deemed to exclude any information contained in any supplement or amendment
hereto delivered after the delivery of the Disclosure Schedule.




 4.7 Public Announcements.  None of the Parties hereto will make any public
announcement with respect to the transactions contemplated herein without the
prior written consent of the other Party, which consent will not be unreasonably
withheld or delayed; provided, however, that either of the Parties hereto may at
any time make any announcements that are required by applicable Law so long as
the Party so required to make an announcement promptly upon learning of such
requirement notifies the other Party of such requirement and discusses with the
other Party in good faith the exact proposed wording of any such announcement.  




 4.8 Satisfaction of Conditions Precedent.  Each Party will use commercially
reasonable efforts to satisfy or cause to be satisfied all the conditions
precedent that are applicable to them, and to cause the transactions
contemplated by this Agreement to be consummated, and, without limiting the
generality of the foregoing, to obtain all material consents and authorizations
of third parties and to make filings with, and give all notices to, third
parties that may be necessary or reasonably required on his part in order to
effect the transactions contemplated hereby.




4.9 Resignation of Officers.  At the Closing, the pre-Closing officers of the
Company and the Subsidiary shall submit their written resignations from such
offices effective as of the Closing.








10







--------------------------------------------------------------------------------

4.10 Piggy Back Registration of Seller’s Escrow Shares.   Buyer will cause the
Company to include the Seller’s Escrow Shares in the same registration statement
filed under the Securities Act that registers for resale any of the Purchased
Shares; provided, however, that Seller understands that the staff of the
Commission presently takes the position that a secondary offering may not exceed
a percentage that may be less than the total number of Seller’s Escrow Shares,
and Seller agrees that he shall be bound by any present or future position of
the Commission with respect to the registration under the Securities Act of the
Seller’s Escrow Shares.  Until all of the Seller’s Escrow Shares shall have been
registered under the Securities Act for resale, Buyer will continue to cause the
Company to include in each subsequent registration statement filed under the
Securities Act that registers for resale any of the Purchased Shares any
Seller’s Escrow Shares that have not theretofore been registered under the
Securities Act, subject to the Commission position with respect to secondary
offerings referred to above.




ARTICLE 5

CONDITIONS TO THE OBLIGATIONS OF BUYER




Notwithstanding any other provision of this Agreement to the contrary, the
obligation of Buyer to effect the transactions contemplated herein will be
subject to the satisfaction at or prior to the Closing, or waiver by Buyer, of
each of the following conditions:




5.1 Representations and Warranties True.  The representations and warranties of
Seller contained in this Agreement, including without limitation in the
Disclosure Schedule initially delivered to Company as Annex 2.1 (and not
including any changes or additions delivered to Buyer pursuant Section 4.6),
will be true, complete and accurate in all material respects as of the date when
made and at and as of the Closing Date as though such representations and
warranties were made at and as of such time, except for changes specifically
permitted or contemplated by this Agreement, and except insofar as the
representations and warranties relate expressly and solely to a particular date
or period, in which case they will be true and correct at the Closing with
respect to such date or period.




5.2 Performance.  Seller will have performed and complied in all material
respects with all agreements, covenants, obligations and conditions required by
this Agreement to be performed or complied with by Seller on or prior to the
Closing, including the obligations of the pre-Closing officers and directors of
Company set forth in Section 1(e) hereof.




5.3 Required Approvals and Consents.     (a)  All action required by Law to
authorize the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will have been duly and
validly taken.

          

(b)  All Consents of or from all Authorities required hereunder to consummate
the transactions contemplated herein, will have been delivered, made or
obtained, and Buyer will have received copies     thereof.




5.4 Agreements and Documents. Buyer will have received the following agreements
and documents, each of which will be in full force and effect:




(a)  a certificate executed by Seller confirming that the conditions set forth
in Sections 5.1, 5.2, 5.3, 5.5, 5.6, 5.7 and 5.8 have been duly satisfied.




(b)  the duly executed and delivered the Seller Indemnity Agreement that is
attached hereto as Annex 5.4(b) and incorporated herein by reference.








11







--------------------------------------------------------------------------------

(c)  the duly executed and delivered Escrow Agreement.




5.5 Adverse Changes.  No material adverse change will have occurred in the
business, financial condition, prospects, assets or operations of the Company
since March 31, 2006, except as set forth on Annex 5.5 attached hereto.




5.6  No Proceeding or Litigation.  No suit, action, investigation, inquiry or
other proceeding by any Authority or other person or entity will have been
instituted or threatened which delays or questions the validity or legality of
the transactions contemplated hereby or which, if successfully asserted, would,
in the reasonable judgment of Buyer, individually or in the aggregate, otherwise
have a Material Adverse Effect on the Company’s business, financial condition,
prospects, assets or operations or prevent or delay the consummation of the
transactions contemplated by this Agreement.




5.7 Legislation.  No Law will have been enacted which prohibits, restricts or
delays the consummation of the transactions contemplated hereby or any of the
conditions to the consummation of such transaction.




5.8 Appropriate Documentation.  Buyer will have received, in a form and
substance reasonably satisfactory to Buyer, dated the Closing Date, all
certificates and other documents, instruments and writings to evidence the
fulfillment of the conditions set forth in this Article 5 as Buyer may
reasonably request, along with duly executed copies of the Transaction Documents
by the Parties.




5.9 Waiver of any Burningham or Vardakis Option.  Leonard W. Burningham, Esq.
(“Burningham”) and Michael Vardakis (“Vardakis”) shall have waived any option
each may have to acquire a portion of the shares of Common Stock of the Company
owned by Seller.




ARTICLE 6

CONDITIONS TO OBLIGATIONS OF SELLER




Notwithstanding anything in this Agreement to the contrary, the obligation of
Seller to effect the transactions contemplated herein will be subject to the
satisfaction at or prior to the Closing of each of the following conditions:

     

6.1 Representations and Warranties True.  The representations and warranties of
Buyer contained in this Agreement will be true, complete and accurate in all
material respects as of the date when made and at and as of the Closing, as
though such representations and warranties were made at and as of such time,
except for changes permitted or contemplated in this Agreement, and except
insofar as the representations and warranties relate expressly and solely to a
particular date or period, in which case they will be true and correct at the
Closing with respect to such date or period.




6.2 Performance.  Buyer will have performed and complied in all material
respects with all agreements, covenants, obligations and conditions required by
this Agreement to be performed or complied with by Buyer at or prior to the
Closing.




   6.3 Required Approvals and Consents. (a)  All action required by Law to
authorize the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will have been duly and
validly taken.








12







--------------------------------------------------------------------------------

(b)  All Consents of or from all Authorities required hereunder to consummate
the transactions contemplated herein, will have been delivered, made or
obtained, and Seller will have received copies thereof.




6.4 Agreements and Documents.  Buyer will have received the following agreements
and documents, each of which will be in full force and effect:




(a) a certificate executed by Buyer in full force and effect confirming that the
conditions set forth in Sections 6.1, 6.2, 6.3, 6.5, 6.6, 6.7 and 6.8 have been
duly satisfied.




(b)  the duly executed and delivered Indemnity Agreement of Buyer that is
attached hereto as Annex 6.4(b) and incorporated herein by reference.




(c)  the duly executed and delivered Escrow Agreement.




6.5 Adverse Changes.  No material adverse change will have occurred in the
ability of Buyer to perform its obligations under this Agreement.

 

6.6 No Proceeding or Litigation.  No suit, action, investigation, inquiry or
other proceeding by any Authority or other person or entity will have been
instituted or threatened which delays or questions the validity or legality of
the transactions contemplated hereby or which, if successfully asserted, would,
in the reasonable judgment of Seller, individually or in the aggregate,
otherwise have a Material Adverse Effect on Company’s business, financial
condition, prospects, assets or operations or prevent or delay the consummation
of the transactions contemplated by this Agreement.




6.7 Legislation.  No Law will have been enacted which prohibits, restricts or
delays the consummation of the transactions contemplated hereby or any of the
conditions to the consummation of such transaction.  




6.8 Appropriate Documentation.  Seller will have received, in a form and
substance reasonably satisfactory to Seller, dated the Closing Date, all
certificates and other documents, instruments and writings to evidence the
fulfillment of the conditions set forth in this Article 6 as Seller may
reasonably request, along with duly executed copies of the Transaction Documents
by the Parties.




6.9 Waiver of any Burningham or Vardakis Option.  Burningham and Vardakis shall
have waived any option each may have to acquire a portion of the shares of
Common Stock of the Company owned by Seller.




ARTICLE 7

TERMINATION AND ABANDONMENT

     

7.1 Termination by Mutual Consent.  This Agreement may be terminated at any time
prior to the Closing by the written consent of Seller and Buyer.




7.2 Termination by Either Seller or Buyer.  This Agreement may be terminated by
either Seller or Buyer if the Closing is not consummated by the Termination Date
(provided that the right to terminate this Agreement under this Section 7.2 will
not be available to any Party whose failure to fulfill any obligation under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such date).








13







--------------------------------------------------------------------------------

7.3 Termination by Buyer.  This Agreement may be terminated at any time prior to
the Closing by Buyer if any of the conditions provided for in Article 5 have not
been met or waived by Company in writing prior to the Closing.




7.4 Termination by Seller.  This Agreement may be terminated prior to the
Closing by Seller if any of the conditions provided for in Article 6 have not
been met or waived by Seller in writing prior to the Closing.




 7.5 Procedure and Effect of Termination.  In the event of termination of this
Agreement and abandonment of the transactions contemplated hereby by Buyer or
Seller pursuant to this Article 7, written notice thereof will be given to the
other Party and this Agreement will terminate and the transactions contemplated
hereby will be abandoned, without further action by the Parties hereto.  If this
Agreement is terminated as provided herein:




(a)  Each Party will, upon request, redeliver all documents, work papers and
other material of the other Party relating to the transactions contemplated
hereby, whether obtained before or after the execution hereof, to the Party
furnishing the same;




 (b)  No Party will have any liability for a breach of any representation,
warranty, agreement, covenant or the provision of this Agreement, unless such
breach was due to a willful or bad faith action      or omission of such Party
or any representative, agent, employee or independent contractor thereof; and

  

(c)  All filings, applications and other submissions made pursuant to the terms
of this Agreement will, to the extent practicable, be withdrawn from the agency
or other person to which made.




ARTICLE 8

MISCELLANEOUS PROVISIONS

 

8.1 Expenses.  Buyer and Seller will each bear their own costs and expenses
relating to the transactions contemplated hereby, including without limitation,
fees and expenses of legal counsel, accountants, investment bankers, brokers or
finders, printers, copiers, consultants or other representatives for the
services used, hired or connected with the transactions contemplated hereby.
 Neither Buyer nor Seller will charge any of his expenses to the Company or seek
reimbursement from the Company for any of his expenses.




 8.2 Survival.  The representations and warranties of the Parties shall survive
the Closing for a period of one (1) year.




 8.3 Amendment and Modification.  Subject to applicable Law, this Agreement may
be amended or modified by the Parties at any time with respect to any of the
terms contained herein; provided, however, that all such amendments and
modifications must be in writing duly executed by all of the Parties hereto.




 8.4 Waiver of Compliance; Consents.  Any failure of a Party to comply with any
obligation, covenant, agreement or condition herein may be expressly waived in
writing by the Party entitled hereby to such compliance, but such waiver or
failure to insist upon strict compliance with such obligation, covenant,
agreement or condition will not operate as a waiver of, or estoppel with respect
to, any subsequent or other failure.  No single or partial exercise of a right
or remedy will preclude any other or further exercise thereof or of any other
right or remedy hereunder. Whenever this Agreement requires or





14







--------------------------------------------------------------------------------

permits the consent by or on behalf of a Party, such consent will be given in
writing in the same manner as for waivers of compliance.




8.5 No Third Party Beneficiaries.  Nothing in this Agreement will entitle any
person or entity (other than a Party hereto and his respective successors and
assigns permitted hereby) to any claim, cause of action, remedy or right of any
kind.




8.6 Notices.  All notices, requests, demands and other communications required
or permitted hereunder will be made in writing and will be deemed to have been
duly given and effective: (i) on the date of delivery, if delivered personally;
(ii) on the earlier of the fourth (4th) day after mailing or the date of the
return receipt acknowledgement, if mailed, postage prepaid, by certified or
registered mail, return receipt requested; or (iii) on the date of transmission,
if sent by facsimile, telecopy, telegraph, telex or other similar telegraphic
communications equipment, or to such other person or address as the Company will
furnish to the other Parties hereto in writing in accordance with this
subsection.




If to the Seller:




In care of  Leonard W. Burningham, Esq.

455 East 500 South, #205

Salt Lake City UT  84111

Telephone: (801) 363-7411

Facsimile:  (801) 355-7126

E-Mail:      lwb@burninglaw.com

If to the Buyer:




In care of Peter B. Hirshfield, Esq.

Hirshfield Law

1035 Park Avenue, Suite 7B

New York NY 10028-0912

Telephone:  (646) 827-9362

Facsimile:   (646) 349-1665

E-Mail: phirshfield@hirshfieldlaw.com




or to such other person or address as Buyer will furnish to Seller in writing in
accordance with this subsection.

  

8.7 Assignment.  This Agreement and all of the provisions hereof will be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns, but neither this Agreement nor any of the rights, interests
or obligations hereunder will be assigned (whether voluntarily, involuntarily,
by operation of law or otherwise) by Seller without the prior written consent of
Buyer.




 8.8 Governing Law.  This Agreement and the legal relations among the Parties
hereto will be governed by and construed in accordance with the internal
substantive laws of the State of New York (without regard to the laws of
conflict that might otherwise apply) as to all matters, including without
limitation matters of validity, construction, effect, performance and remedies.








15







--------------------------------------------------------------------------------

8.9 Counterparts.  This Agreement may be executed simultaneously in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.




8.10 Facsimile and Scanned Execution. Receipt by either Party of a counterpart
of this Agreement manually signed and then scanned electronically and E-mailed
to the other Party or manually signed and then sent by facsimile transmission to
the other Party shall, for all purposes, be deemed to be an original counterpart
with the same force and effect as the manually signed counterpart from which it
was electronically reproduced.  




8.11 Headings.  The headings of the sections and subsections of this Agreement
are inserted for convenience only and will not constitute a part hereof.




8.12 Entire Agreement.  This Agreement, the Disclosure Schedule and the exhibits
and other writings referred to in this Agreement or in the Disclosure Schedule
or any such exhibit or other writing are part of this Agreement, together they
embody the entire agreement and understanding of the Parties hereto in respect
of the transactions contemplated by this Agreement and together they are
referred to as this Agreement or the Transaction Documents.  There are no
restrictions, promises, warranties, agreements, covenants or undertakings, other
than those expressly set forth or referred to in this Agreement.  This Agreement
supersedes all prior agreements and understandings between the Parties with
respect to the transaction or transactions contemplated by this Agreement.
 Provisions of this Agreement will be interpreted to be valid and enforceable
under applicable Law to the extent that such interpretation does not materially
alter this Agreement; provided, however, that if any such provision becomes
invalid or unenforceable under applicable Law such provision will be stricken to
the extent necessary and the remainder of such provisions and the remainder of
this Agreement will continue in full force and effect.




8.13 Definition of Material Adverse Effect.  “Material Adverse Effect” with
respect to a party means a material adverse change in or effect on the business,
operations, financial condition, properties, liabilities or prospects of that
party taken as a whole; provided, however, that a Material Adverse Effect will
not be deemed to include (i) changes as a result of the announcement of this
Agreement or the transactions contemplated hereby, (ii) events or conditions
arising from changes in general business or economic conditions or (iii) changes
in generally accepted accounting principles.         

                                                               

 IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

     

Seller













/s/ Mark L. Meriwether

     Mark L. Meriwether










Buyer




Crowther Holdings LTD







By: /s/ M & S Directors Ltd.

Name: M & S Directors Ltd.

Title:   Director

 








16







--------------------------------------------------------------------------------

Annex 1.1(c)










Name and Address

Number of Shares




Crowther Holdings LTD

c/o Hirshfield Law

1035 Park Avenue, Suite 7B

New York NY 10028




500,000

100,000

98,391

   150,0001

                                                                        Total

848,391




1 This is the certificate that will evidence Buyer’s Escrow Shares and be
delivered to the Escrow Agent at the Closing.





17







--------------------------------------------------------------------------------

      Annex 1.1(c)(2)

Registration Agreement




Microsmart Devices, Inc.

3046 East Brighton Place

Salt Lake City, Utah 84121




Colonial Stock Transfer

66 Exchange Place

Salt Lake. City, UT 84111

Re: Registration Agreement respecting certain shares of common stock
of Microsmart Devices, Inc., a Nevada corporation (the

"Company"), and related instructions to Colonial Stock Transfer

Dear Ladies and Gentlemen:

In furtherance of compliance with the Securities Act of 1933, as amended (the
"Securities Act"), the General Rules and Regulations promulgated thereunder by
the United States Securities and Exchange Commission (the "Commission") and the
letter dated January 20, 2000, of Richard K. Wulff, who was the Chief of the
Commission’s Office of Small Business, that was addressed to Ken Worm, the
Assistant Director of the OTC Compliance Unit of NASD (the "Wulff letter"), the
undersigned person agrees as follows:

(1) That the following stock certificate and the shares of common stock of the
Company represented thereby shall not be publicly sold unless and until: (i)
there is a Registration Statement filed with the Commission covering this stock
certificate and the shares of common stock represented thereby, which has become
effective; or (ii) the Commission provides a "no action" letter which indicates
that registration prior to resale of this stock certificate and the shares of
common stock represented thereby is not required under Section 5 of the
Securities Act as there is an available exemption for the resale of these
securities by the undersigned; or (iii) there is a finding by a United States
District Court having original jurisdiction or a state court having concurrent
jurisdiction regarding the Securities Act, to the effect that this stock
certificate and the shares of common stock represented thereby can be resold by
the undersigned or successors without registration under the Securities Act.




(2) The undersigned person agrees and does hereby advise Microsmart Devices,
Inc., and Colonial Stock Transfer that they are hereby authorized to place a
restriction on the stock certificate referred herein below on its presentation,
reflecting the terms and conditions of this Registration Agreement, and that
Microsmart Devices, Inc., and Colonial Stock Transfer shall make appropriate
notations in the transfer records maintained for and on behalf of the Company to
the effect that the following stock certificate has “stop transfer” instruction
until one of the foregoing conditions has been met.




(3) The undersigned shall promptly courier to Colonial Stock Transfer the
following stock certificates for imprinting of an appropriate legend reflecting
this Registration Agreement.  The Stock certificates subject to the Registration
Agreement are as follows:




Name

Stock Certificate Number

Number of Shares

George Tsentas

2109

100,000

Mark Meriwether

2138

51,382

Mark Meriwether

2139

138,627




Date: July 3, 2006

 

/s/ George Tsentas____________

     George Tsentas

Date: June 28, 2006

 

/s/ Mark Meriwether__________

    Mark Meriwether





18







--------------------------------------------------------------------------------

Annex 1.1(d)




Wire Transfer Instructions







Leonard W. Burningham, Trust Account

Account No. 217 00102 15

Wells Fargo Bank

299 South Main, 7th Floor

Salt Lake City, Utah  84111

ABA 121000248











19







--------------------------------------------------------------------------------

Annex 2.1




Disclosure Schedule




Seller provides the following Disclosure Schedule as required by Section 2.1 of
that certain Stock Purchase Agreement (the “Agreement”) dated as of May 11,
2007, by and between Mark Meriwether (“Seller”) and Crowther Holdings LTD
(“Buyer”):




2.2 Corporate Organization, etc.  No exceptions.




2.3 Capitalization.  




Authorized 100,000,000

Par value $0.001 per share

Outstanding 1,157,472




2.4 Authorization.  No exceptions.




2.5 Non-Contravention.  No exceptions.




2.6. Consents and Approvals.  No exceptions.




2.7 Commission Filings; Financial Statements.   Material books and records of
the Company are only available since September, 2005.




2.8 Absence of Undisclosed Liabilities.   

In addition to the liabilities set forth in the Company’s 10-Q Quarterly Report
for the quarter ended March 31, 2007, Leonard W. Burningham, Esq. will be paid
an additional $15,350.73 or a total of $60,000; and Mantyla McReynolds &
Associates will be paid an additional $1,100 or a total of $5,250.




2.9 Absence of Certain Changes.  No exceptions.




2.10 No Liabilities.  No exceptions.




2.11 No Assets.  No exceptions.




2.12 Litigation.  No exceptions.




2.13 Contracts and Commitments; No Default.  No exceptions.




2.14 No Broker or Finder.  No exceptions.




2.15 Intercompany And Affiliate Transactions; Insider Interests.  No exceptions.




2.16 Compliance with Law; Permits and Other Operating Rights.  No exceptions.




2.17 Books and Records.  No exceptions.




2.18 Business Generally; Accuracy of Information.  No exceptions.








20







--------------------------------------------------------------------------------




Annex 5.4(b)




SELLER INDEMNIFICATION AGREEMENT




This Indemnification Agreement (this “Agreement”) is made as of the 11th day of
May, 2007, by and between Mark Meriwether (the “Indemnitor”) and Crowther
Holdings LTD (the “Indemnitee”).




WHEREAS, pursuant to that certain Stock Purchase Agreement (the “Purchase
Agreement”) dated as of the date hereof by and between the Indemnitor, as
Seller, and the Indemnitee, as Buyer, the Indemnitor has agreed to sell and
transfer to the Indemnitee 848,391 shares of Common Stock, par value $0.001 per
share (the “Purchased Shares”), of Microsmart Devices, Inc., a Nevada
corporation (the “Company”), and the Indemnitee has agreed to purchase and
accept from the Indemnitor the Purchased Shares for an aggregate purchase price
of US $750,000; and




WHEREAS, as a condition to the closing (the “Closing”) of the purchase and sale
of the Purchased Shares, the Indemnitor has agreed to execute and deliver this
Agreement to the Indemnitee, and;




WHEREAS, the Indemnitor wishes to provide this Agreement for indemnification of
and the advancing of expenses to the Indemnitee to the fullest extent (whether
partial or complete) permitted by law and as set forth in this Agreement;




NOW THEREFORE, the Indemnitor and the Indemnitee agree as follows:




1. The Indemnitor agrees that if the Indemnitee or any of its officers,
directors or shareholders is made a party, or is threatened to be made a party,
to any action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of: (a) any action or omission of the
Indemnitor or any officer, director, employee, counsel, accountant or other
agent of the Company prior to the date of the Closing or (b) the inaccuracy or
incompleteness of the representations and warranties of the Indemnitor set forth
in the Purchase Agreement, the Indemnitee shall be indemnified and held harmless
by the Indemnitor to the fullest extent permitted or authorized by applicable
law, against all cost, expense, liability and loss (including, without
limitation, attorney’s fees, judgments, fines, excise taxes or penalties and
amounts paid or to be paid in settlement) (collectively “Expenses”) reasonably
incurred or suffered by the Indemnitee in connection therewith, and such
indemnification shall inure to the benefit of the  Indemnitee’s directors,
officers and shareholders.




2. The Indemnitor shall advance to the Indemnitee to the extent permitted by law
all reasonable costs and expenses incurred the Indemnitee in connection with a
Proceeding within 30 days after receipt by the Indemnitor of a written request,
with appropriate documentation, for such advance. Such request shall include an
undertaking the Indemnitee to repay the amount of such advance if it shall
ultimately be determined that they are not entitled to be indemnified against
such costs and expenses.




3. Promptly after receipt by the Indemnitee of notice of any claim or the
commencement of any Proceeding with respect to which the Indemnitee is entitled
to indemnity hereunder, the Indemnitee or a representative of the Indemnitee
shall notify the Indemnitor in writing of such claim or the commencement of such
Proceeding, and the Indemnitor shall (i) assume the defense of such Proceeding,
(ii) employ counsel reasonably satisfactory to the Indemnitee and (iii) pay the
reasonable fees and expenses of such counsel.  Notwithstanding the preceding
sentence, the Indemnitee, at its own expense, shall be entitled to employ
counsel separate from counsel for the Indemnitor and from any other party in
such action;





21







--------------------------------------------------------------------------------

provided, however, if the Indemnitee reasonably determines that a conflict of
interest exists which makes representation by counsel chosen by the Indemnitor
not advisable or if the Indemnitor fails to employ counsel to assume the defense
of such Proceeding, the reasonable fees and disbursements of such separate
counsel for the Indemnitee shall be paid by the Indemnitor to the extent
permitted by law; provided, further, however, that the Indemnitor shall not be
required to pay for more than one such separate counsel for the Indemnitee.  In
addition, the Indemnitee shall give the Indemnitor such information and
cooperation with regard to such Proceeding as the Indemnitor may reasonably
require and as shall be in the Indemnitee’s power.




4. The Indemnitor shall not be required to indemnify the Indemnitee against
settlements entered into without the consent of the Indemnitor.  The Indemnitor
shall not settle any Proceeding in any manner that would impose any penalty,
limitation or admission on the Indemnitee without the Indemnitee’s written
consent.  Neither the Indemnitor nor the Indemnitee shall unreasonably withhold
or delay its or his consent to any proposed settlement.




5. If the Indemnitee is entitled under any provision of this Agreement to
indemnification by the Indemnitor for some or a portion of the Expenses, but
not, however, for the total amount thereof, the Indemnitor shall nevertheless
indemnify the Indemnitee for the portion thereof to which the Indemnitee is
entitled.  Both the Indemnitor and the Indemnitee acknowledge that in certain
instances, federal or state law or applicable public policy may prohibit the
Indemnitor from indemnifying the Indemnitee under this Agreement or otherwise.




6. If the Indemnitee has not received full indemnification within 30 days after
making a written demand on the Indemnitor for indemnification, the Indemnitee
shall have the right to enforce its indemnification rights under this Agreement
by commencing litigation in any court in the State of New York having subject
matter jurisdiction thereof and in which venue is proper seeking an initial
determination by the court.  The Indemnitor hereby consents to service of
process and to appear in any such proceeding. The remedy provided for in this
Section 6 shall be in addition to any other remedies available to the Indemnitee
in law or equity.




7. It shall be a defense to any action brought by the Indemnitee against the
Indemnitor to enforce this Agreement for Expenses incurred in defending a
Proceeding in advance of its final disposition that it is not permissible under
applicable law or under this Agreement for the Indemnitor to indemnify the
Indemnitee for the amount claimed.  In connection with any such action or any
determination by the Indemnitor as to whether the Indemnitee is entitled to be
indemnified hereunder, the burden of proving such a defense or determination
shall be on the Indemnitor.  Neither the failure of the Indemnitor to have made
a determination prior to the commencement of such action by the Indemnitee that
indemnification of the claimants is proper under the circumstances because they
have met the standard of conduct set forth in applicable law, nor an actual
determination by the Indemnitor that the Indemnitee had not met such applicable
standard of conduct, shall be a defense to the action or create a presumption
that the Indemnitee has not met the applicable standard of conduct. For purposes
of this Agreement, the termination of any claim, action, suit, or proceeding, by
judgment, order, settlement (whether with or without court approval),
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that the Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.




8. The Indemnitor shall indemnify the Indemnitee against any and all Expenses
that are incurred by the Indemnitee in connection with any action brought by the
Indemnitee for indemnification of Expenses by the Indemnitor under this
Agreement or any other agreement or under applicable law.  In addition, the
Indemnitor shall, if so requested by the Indemnitee, advance the foregoing
Expenses to the





22







--------------------------------------------------------------------------------

Indemnitee.




9. The rights of the Indemnitee hereunder shall be in addition to any other
rights the Indemnitee may have under applicable law, or otherwise. To the extent
that a change in applicable law (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under applicable law, or this Agreement, it is the intent of the parties that
the Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change.  The indemnification rights afforded to the Indemnitee under this
Agreement are contract rights.  




10. No supplement, modification, or amendment of this Agreement shall be binding
unless executed in writing by both of the parties hereto. No waiver of any of
the provisions of this Agreement shall be binding unless in the form of a
writing signed by the party against whom enforcement of the waiver is sought,
and no such waiver shall operate as a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver.
 Except as specifically provided herein, no failure to exercise or any delay in
exercising any right or remedy hereunder shall constitute a waiver thereof.




11. In the event of payment under this Agreement, the Indemnitor shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, which shall execute all papers reasonably required and shall do
everything that may be reasonably necessary to secure such rights, including the
execution of such documents necessary to enable the Indemnitor effectively to
bring suit to enforce such rights.




12. This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the Indemnitor and the Indemnitee and their respective
successors, assigns, spouses, heirs, and personal and legal representatives.  




13. If any provision (or portion thereof) of this Agreement shall be held by a
court of competent jurisdiction to be invalid, void, or otherwise unenforceable,
the remaining provisions shall remain enforceable to the fullest extent
permitted by law.  Furthermore, to the fullest extent possible, the provisions
of this Agreement (including, without limitation, each portion of this Agreement
containing a provision held to be invalid, void, or otherwise unenforceable that
is not itself invalid, void, or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, void, or
unenforceable.




14. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York applicable to contracts made and to be
performed in such State without giving effect to the principles of conflicts of
laws.




15. This Agreement may be executed in one or more counterparts, all of which
shall be deemed to constitute one and the same instrument.




16. Receipt by either the Indemnitor or the Indemnitee of a counterpart of this
Agreement manually signed and then scanned electronically and E-mailed to the
other or manually signed and then sent by facsimile transmission to the other
shall, for all purposes, be deemed to be an original counterpart with the same
force and effect as the manually signed counterpart from which it was
electronically reproduced.




17. All notices, demands, and other communications required or permitted
hereunder shall be made in writing and shall be deemed to have been duly given
if delivered by hand, against receipt, or





23







--------------------------------------------------------------------------------

mailed, postage prepaid, certified or registered mail, return receipt requested,
and addressed as follows:




If to the Indemnitor, to




In care of Leonard W. Burningham, Esq.

455 East 500 South, #205

Salt Lake City UT  84111

Telephone: (801) 363-7411

Facsimile:  (801) 355-7126

E-Mail:      lwb@burninglaw.com




If to the Indemnitee, to




In care of Hirshfield Law

1035 Park Avenue

Suite 7B

New York NY 10028-0912

Attention: Peter B. Hirshfield, Esq.

Telephone: (646) 827-9362

Facsimile: (646)  349-1665

E-Mail:      phirshfield@hirshfieldlaw.com




Notice of change of address shall be effective only when done in accordance with
this Section 17. All notices complying with this Section 17 shall be deemed to
have been received on the earlier of the date of delivery or on the third
business day after mailing.







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.







/s/ Mark L. Merriwether

     Mark L. Meriwether










Crowther Holdings LTD







By: /s/ M & S Directors Ltd.

Name: M & S Directors Ltd.

Title:   Director





24







--------------------------------------------------------------------------------

 Annex 6.4(b)




BUYER INDEMNIFICATION AGREEMENT




This Indemnification Agreement (this “Agreement”) is made as of the 11th day of
May, 2007, by and between Crowther Holdings LTD.  (the “Indemnitor”) and Mark
Meriwether (the “Indemnitee”).




WHEREAS, pursuant to that certain Stock Purchase Agreement (the “Purchase
Agreement”) dated as of the date hereof by and between the Indemnitee, as
Seller, and the Indemnitor, as Buyer, the Indemnitee has agreed to sell and
transfer to the Indemnitor 848,391 shares of Common Stock, par value $0.001 per
share (the “Purchased Shares”), of Microsmart Devices, Inc., a Nevada
corporation (the “Company”), and the Indemnitor has agreed to purchase and
accept from the Indemnitee the Purchased Shares for an aggregate purchase price
of US $750,000; and




WHEREAS, as a condition to the closing (the “Closing”) of the purchase and sale
of the Purchased Shares, the Indemnitor has agreed to execute and deliver this
Agreement to the Indemnitee, and;




WHEREAS, the Indemnitor wishes to provide this Agreement for indemnification of
and the advancing of expenses to the Indemnitee to the fullest extent (whether
partial or complete) permitted by law and as set forth in this Agreement;




NOW THEREFORE, the Indemnitor and the Indemnitee agree as follows:




1. The Indemnitor agrees that if the Indemnitee is made a party, or is
threatened to be made a party, to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of: (a) a
reverse stock split of the Company’s outstanding Common Stock becoming effective
on or prior to the second anniversary of the Closing or (b) the inaccuracy or
incompleteness of the representations and warranties of the Indemnitor set forth
in the Purchase Agreement, the Indemnitee shall be indemnified and held harmless
by the Indemnitor to the fullest extent permitted or authorized by applicable
law, against all cost, expense, liability and loss (including, without
limitation, attorney’s fees, judgments, fines, excise taxes or penalties and
amounts paid or to be paid in settlement) (collectively “Expenses”) reasonably
incurred or suffered by the Indemnitee in connection therewith, and such
indemnification shall inure to the benefit of the Indemnitee’s heirs, executors
and administrators.




2. The Indemnitor shall advance to the Indemnitee to the extent permitted by law
all reasonable costs and expenses incurred by the Indemnitee in connection with
a Proceeding within 30 days after receipt by the Indemnitor of a written
request, with appropriate documentation, for such advance. Such request shall
include an undertaking by the Indemnitee to repay the amount of such advance if
it shall ultimately be determined that the Indemnitee is not entitled to be
indemnified against such costs and expenses.




3. Promptly after receipt by the Indemnitee of notice of any claim or the
commencement of any Proceeding with respect to which the Indemnitee is entitled
to indemnity hereunder, the Indemnitee shall notify the Indemnitor in writing of
such claim or the commencement of such Proceeding, and the Indemnitor shall (i)
assume the defense of such Proceeding, (ii) employ counsel reasonably
satisfactory to the Indemnitee and (iii) pay the reasonable fees and expenses of
such counsel.  Notwithstanding the preceding sentence, the Indemnitee, at his
own expense, shall be entitled to employ counsel separate from counsel for the
Indemnitor and from any other party in such action; provided, however, if the
Indemnitee





25







--------------------------------------------------------------------------------

reasonably determines that a conflict of interest exists which makes
representation by counsel chosen by the Indemnitor not advisable or if the
Indemnitor fails to employ counsel to assume the defense of such Proceeding, the
reasonable fees and disbursements of such separate counsel for the Indemnitee
shall be paid by the Indemnitor to the extent permitted by law; provided,
further, however, that the Indemnitor shall not be required to pay for more than
one such separate counsel for the Indemnitee.  In addition, the Indemnitee shall
give the Indemnitor such information and cooperation with regard to such
Proceeding as the Indemnitor may reasonably require and as shall be in the
Indemnitee’s power.




4. The Indemnitor shall not be required to indemnify the Indemnitee against
settlements entered into without the consent of the Indemnitor.  The Indemnitor
shall not settle any Proceeding in any manner that would impose any penalty,
limitation or admission on the Indemnitee without the Indemnitee’s written
consent.  Neither the Indemnitor nor the Indemnitee shall unreasonably withhold
or delay his consent to any proposed settlement.




5. If the Indemnitee is entitled under any provision of this Agreement to
indemnification by the Indemnitor for some or a portion of the Expenses, but
not, however, for the total amount thereof, the Indemnitor shall nevertheless
indemnify the Indemnitee for the portion thereof to which the Indemnitee is
entitled.  Both the Indemnitor and the Indemnitee acknowledge that in certain
instances, federal or state law or applicable public policy may prohibit the
Indemnitor from indemnifying the Indemnitee under this Agreement or otherwise.




6. If the Indemnitee has not received full indemnification within 30 days after
making a written demand on the Indemnitor for indemnification, the Indemnitee
shall have the right to enforce its indemnification rights under this Agreement
by commencing litigation in any court in the State of New York having subject
matter jurisdiction thereof and in which venue is proper seeking an initial
determination by the court. The Indemnitor hereby consents to service of process
and to appear in any such proceeding. The remedy provided for in this Section 6
shall be in addition to any other remedies available to the Indemnitee in law or
equity.




7. It shall be a defense to any action brought by the Indemnitee against the
Indemnitor to enforce this Agreement for Expenses incurred in defending a
Proceeding in advance of its final disposition that it is not permissible under
applicable law or under this Agreement for the Indemnitor to indemnify the
Indemnitee for the amount claimed.  In connection with any such action or any
determination by the Indemnitor as to whether the Indemnitee is entitled to be
indemnified hereunder, the burden of proving such a defense or determination
shall be on the Indemnitor.  Neither the failure of the Indemnitor to have made
a determination prior to the commencement of such action by the Indemnitee that
indemnification of the claimants is proper under the circumstances because it
has met the standard of conduct set forth in applicable law, nor an actual
determination by the Indemnitor that the Indemnitee had not met such applicable
standard of conduct, shall be a defense to the action or create a presumption
that the Indemnitee has not met the applicable standard of conduct. For purposes
of this Agreement, the termination of any claim, action, suit, or proceeding, by
judgment, order, settlement (whether with or without court approval),
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that the Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.




8. The Indemnitor shall indemnify the Indemnitee against any and all Expenses
that are incurred by the Indemnitee in connection with any action brought by the
Indemnitee for indemnification of Expenses by the Indemnitor under this
Agreement or any other agreement or under applicable law.  In addition, the
Indemnitor shall, if so requested by the Indemnitee, advance the foregoing
Expenses to the Indemnitee.





26







--------------------------------------------------------------------------------




9. The rights of the Indemnitee hereunder shall be in addition to any other
rights the Indemnitee may have under applicable law, or otherwise. To the extent
that a change in applicable law (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under applicable law, or this Agreement, it is the intent of the parties that
the Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change.  The indemnification rights afforded to the Indemnitee under this
Agreement are contract rights.  




10. No supplement, modification, or amendment of this Agreement shall be binding
unless executed in writing by both of the parties hereto. No waiver of any of
the provisions of this Agreement shall be binding unless in the form of a
writing signed by the party against whom enforcement of the waiver is sought,
and no such waiver shall operate as a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver.
 Except as specifically provided herein, no failure to exercise or any delay in
exercising any right or remedy hereunder shall constitute a waiver thereof.




11. In the event of payment under this Agreement, the Indemnitor shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers reasonably required and shall do
everything that may be reasonably necessary to secure such rights, including the
execution of such documents necessary to enable the Indemnitor effectively to
bring suit to enforce such rights.




12. This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the Indemnitor and the Indemnitee and their respective
successors, assigns, spouses, heirs, and personal and legal representatives.  




13. If any provision (or portion thereof) of this Agreement shall be held by a
court of competent jurisdiction to be invalid, void, or otherwise unenforceable,
the remaining provisions shall remain enforceable to the fullest extent
permitted by law.  Furthermore, to the fullest extent possible, the provisions
of this Agreement (including, without limitation, each portion of this Agreement
containing a provision held to be invalid, void, or otherwise unenforceable that
is not itself invalid, void, or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, void, or
unenforceable.




14. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York applicable to contracts made and to be
performed in such State without giving effect to the principles of conflicts of
laws.




15. This Agreement may be executed in one or more counterparts, all of which
shall be deemed to constitute one and the same instrument.




16. Receipt by either the Indemnitor or the Indemnitee of a counterpart of this
Agreement manually signed and then scanned electronically and E-mailed to the
other or manually signed and then sent by facsimile transmission to the other
shall, for all purposes, be deemed to be an original counterpart with the same
force and effect as the manually signed counterpart from which it was
electronically reproduced.




17. All notices, demands, and other communications required or permitted
hereunder shall be made in writing and shall be deemed to have been duly given
if delivered by hand, against receipt, or mailed, postage prepaid, certified or
registered mail, return receipt requested, and addressed as follows:





27







--------------------------------------------------------------------------------




If to the Indemnitee, to




In care of Leonard Burningham, Esq.

455 East 500 South, #205

Salt Lake City UT  84111

Telephone: (801) 363-7411

Facsimile:  (801) 355-7126

E-Mail:      lwb@burninglaw.com

 




If to the Indemnitor, to




In care of Hirshfield Law

1035 Park Avenue

Suite 7B

New York NY 10028-0912

Attention: Peter B. Hirshfield, Esq.

Telephone: (646) 827-9362

Facsimile: (646)  349-1665

E-Mail:      phirshfield@hirshfieldlaw.com




Notice of change of address shall be effective only when done in accordance with
this Section 17. All notices complying with this Section 17 shall be deemed to
have been received on the earlier of the date of delivery or on the third
business day after mailing.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.







/s/ Marl L. Meriwether      

     Mark L. Meriwether







Crowther Holdings LTD




By: /s/ M & S Directors Ltd.

Name: M & S Directors Ltd.

Title:   Director








28





